MEMORANDUM2
William P. Drysdale appeals the Bankruptcy Appellate Panel’s decision affirming the bankruptcy court’s grant of summary judgment in favor of Educational Credit Management Corporation on his claim alleging the dischargability of a consolidated loan under 11 U.S.C. § 523(A)(8)(a). We have jurisdiction under 28 U.S.C. § 158(d), and we affirm.
We review de novo the bankruptcy court’s grant of summary judgment. See Danning v. Miller (In re Bullion Reserve of N. Am.), 922 F.2d 544, 546 (9th Cir. 1991).
Because the loan Drysdale seeks to discharge first became due within five years from the filing of his bankruptcy petition, the bankruptcy court did not err by granting summary judgment. See 11 U.S.C. § 523(a)(8)(A)(1990).
We have considered Drysdale’s remaining contentions and find them without merit.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9lh Cir. R. 36-3.